Citation Nr: 0312657	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned following the grant of service connection for post-
traumatic stress disorder (PTSD), for the period from May 6, 
1996 though April 7, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
April 8, 1998.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision of the VA RO in 
Roanoke, Virginia, that granted service connection for PTSD 
and assigned a 10 percent evaluation, effective May 6, 1996.  
The appellant perfected an appeal to the Board for a higher 
evaluation.  In a September 1998 rating decision, the RO 
increased the initial rating for PTSD to 30 percent, 
effective May 6, 1996.  Pursuant to a Board decision in 
December 2000, the veteran's PTSD rating was continued at 30 
percent through April 7, 1998, and increased to 50 percent, 
effective April 8, 1998.  

The veteran appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (at which time he also changed his representative to 
private attorney, Barbara A. Cook).  In an August 2002 
Memorandum Decision, the Court vacated the Board's December 
2000 decision, and remanded the claims for higher evaluations 
for PTSD to the Board for readjudication consistent with the 
Court's decision.  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has characterized that issue 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, although the RO increased the rating for 
PTSD to 50 percent, from April 8, 1998, as higher evaluations 
are available at each stage, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for higher evaluations at each stage, as reflected on 
the title page, remain viable on appeal.  Inasmuch as a 
higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In February 2003, the Board requested additional development 
of the claims on appeal pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  


REMAND

Following the Court's August 2002 decision remanding of these 
matters to the Board, in January 2003, the veteran's attorney 
submitted to the Board two letters from David Israel, M.D.  
This evidence was submitted in response to the Board's 
November 2002 letter inviting the attorney to submit 
additional argument and/or evidence in support of the 
veteran's claim within 90 days of the date of the letter, 
pursuant to 38 U.S.C.A. § 20.1304, as amended by, 67 Fed. 
Reg. 3099 (Jan. 23, 2002).  However, the evidence was not 
accompanied by a waiver of RO jurisdiction (and hence, 
consideration) of such evidence.  Although 38 U.S.C.A. 
§ 20.1304, as revised, has not been invalidated, the fact 
that that regulatory provision no longer requires the 
appellant to waive RO jurisdiction of evidence submitted 
directly to the Board within the prescribed time limit has 
been called into question by the Federal Circuit's May 2003 
decision in Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).   

Additionally, pursuant to the Board's development, additional 
pertinent evidence, consisting of a VA examination report 
dated in May 2003, has been added to the claims file.  
However, the Board is unable to render a decision on the 
basis of such evidence at this time.  The provision of 
38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
development by the Board, but not reviewed by the RO, has 
recently been held to be invalid by DAV v. Secretary, 327 
F.3d at 1339.  

Under these circumstances, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
the matters on appeal must be returned to the RO for 
consideration of the claim in light of all additional 
evidence added to the record since the Court's August 2002 
Memorandum Decision. 

Additionally, as the Court pointed out in its decision, the 
Board failed to address in its December 2000 decision the 
enhanced notice and duty to assist provisions required by 
sections 3 and 4 of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, and 5103A (West 2002), 
and implemented by 38 C.F.R. § 3.159 (2002)).  The Board 
notes, however, that action by the RO, not the Board, is 
required to satisfy the notice provisions of the VCAA.  Id.  
Hence, on remand, the RO must send the veteran and his 
representative correspondence specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
his claims on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, the RO should undertake 
appropriate efforts to obtain any outstanding pertinent 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Finally, the Board notes that, when adjudicating the claims 
on appeal, the RO should also consider the veteran's 
entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
(PTSD).  In this regard, the Board notes that in written 
argument in January 2003, the veteran's attorney requested 
that the veteran be awarded either a 100 percent schedular 
rating or a TIDU.  Accordingly, on remand, the RO should 
adjudicate the claim for a TDIU in the first instance.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status (to include the 
issue of entitlement to a TDIU), a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2002).

The Board regrets that a remand of these matters will further 
delay a final decision with respect to the claims on appeal, 
but finds that such action is necessary to ensure that the 
veteran is afforded full due process of law.  Accordingly, 
these matters are hereby REMANDED to the RO for the following 
actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to substantiate 
the claims.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for the issues on 
appeal, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After accomplishing the requested 
action, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for higher evaluations for PTSD, 
and the newly raised claim for a TDIU, in 
light of all pertinent evidence (to 
include all that added to the record 
since the Court's August 2002 decision) 
and legal authority (to include the 
Fenderson decision and the concept of 
"staged rating.").  

7.  If the claim for a TDIU is denied, 
the veteran and his representative must 
be notified of the denial and advised of 
the veteran's appellate rights.  The 
veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect 
an appeal of the claim for entitlement to 
a TDIU, if desired, as soon as possible 
to avoid unnecessary delay in the 
consideration of the appeal.

8.  If the benefits sought with respect to 
any claim for which a timely appeal has 
been perfected are not granted, the RO 
must furnish to the veteran and his 
attorney an appropriate Supplemental 
Statement of the Case (to include citation 
to and discussion of the pertinent laws 
codifying and the regulations implementing 
the VCAA, and full reasons and bases for 
its determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




